(Por la corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, la apelación en este caso se interpuso el 23 de julio de 1931;
Por cuanto, la parte apelante intentó preparar una trans-cripción de la evidencia, que después abandonó;
Por cuanto, la transcripción de autos no llegó a este tribunal hasta el 18 de septiembre de 1931;
Por tanto, vistos los casos Hernández v. Quiñones, 34 D.P.R. 720; Parker v. Oller, 21 D.P.R. 448; Batista v. Benitez, 28 D.P.R. 898; y Banuchi v. Cabán, 32 D.P.R. 931, se desestima el recurso.